MEMORANDUM **
Mark F. Broer appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Broer’s § 2254 petition seeks to challenge the constitutionality of Washington state statutes regarding the re-enfranchisement of convicted felons, and specifically, the Indeterminate Sentence Review *480Board’s refusal to restore his voting rights. These claims are not cognizable in a habeas proceeding. See 28 U.S.C. § 2254; Preiser v. Rodriguez, 411 U.S. 475, 484, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973) (“essence of habeas is attack by person in custody upon legality of that custody, and traditional function of the writ is to secure release from illegal custody”). Accordingly, the district court properly dismissed Broer’s petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.